              Case 1:19-cv-01690-SAB Document 15 Filed 08/31/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   HEATHER NICOLE HENRY,                               Case No. 1:19-cv-01690-SAB

12                  Plaintiff,                           ORDER TO SHOW CAUSE WHY ACTION
                                                         SHOULD NOT BE DISMISSED FOR
13           v.                                          FAILURE TO PROSECUTE

14   COMMISSIONER OF SOCIAL SECURITY,                    FIVE DAY DEADLINE

15                  Defendant.

16

17          Plaintiff Heather Nicole Henry (“Plaintiff”) filed this action seeking judicial review of a

18 final decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying

19 an application for disability benefits pursuant to the Social Security Act. On July 28, 2020, an
20 order issued granting the parties stipulation for an extension of time for Plaintiff to file an

21 opening brief. Pursuant to the order, Plaintiff’s opening brief was due on August 28, 2020. The

22 deadline has passed and Plaintiff did not file her opening brief.

23          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

24 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

25 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

26 control its docket and may, in the exercise of that power, impose sanctions where appropriate,
27 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

28 2000).


                                                     1
              Case 1:19-cv-01690-SAB Document 15 Filed 08/31/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that Plaintiff SHALL SHOW CAUSE IN

 2 WRITING why this action should not be dismissed for failure to prosecute within five (5) days

 3 of the date of service of this order. Failure to comply with this order to show cause shall result in

 4 this action being dismissed for failure to prosecute.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     August 31, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
